Citation Nr: 9918867	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  95-00 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left ear 
disorder.

2.  Entitlement to an initial rating in excess of 10 percent 
for osteoarthritis, bone spurs of the feet, postoperative 
status with scarring, and "mallet" hammertoes, third right 
toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had active service from September 1962 to 
September 1992.

This appeal arises from a November 1993 rating decision in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California granted service connection 
for osteoarthritis, bone spurs, bilateral feet, status post 
operative with scars, and mallet toe, third right toe.  The 
RO evaluated the disability as 10 percent disabling from the 
day after separation from service in September 1992.

This matter was previously before the Board of Veterans' 
Appeals (Board) in December 1996 at which time it was 
remanded to the, for further development.  The case has been 
returned to the Board for appellate review.

For reasons which will be set forth in a remand at the end of 
the decision, the matter of the veteran's claim for service 
connection for a left ear disorder is being deferred pending 
additional clarifying development.



FINDINGS OF FACT

1.  Manifestations of the right heel disability include 
scarring, tenderness of the midheel pad to deep pressure, 
fusion of the distal interphalangeal joint of the third toe, 
tenderness to weight bearing, and X-ray abnormalities.

2.  Manifestations of the left heel disability include 
asymptomatic scarring, tenderness to weight bearing, and 
functional loss due to complaints of pain, and X-ray 
abnormalities.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 10 percent for 
osteoarthritis, bone spurring, right foot, postoperative 
status, with scarring, and mallet toes of the third right toe 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5003 (1998).

2.  The criteria for an initial separate rating of 10 percent 
for arthritis, bone spurring, left foot, postoperative 
status, with scarring, are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4. 7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5003 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claim for an 
initial rating in excess of 10 percent for his bilateral heel 
disorder is well grounded within the meaning of the statutes 
and judicial construction and that VA has a duty, therefore, 
to assist him in the development of facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a).  The relevant evidence 
pertaining to the issue consists of the veteran's service 
medical records, the reports of VA medical evaluations, 
including an official examination accorded the veteran for 
rating purposes in November 1998, and the veteran's 
statements.  The Board concludes that all relevant data has 
been obtained for determining the merits of the veteran's 
claim with regard to his bilateral heel disorder and that VA 
has fulfilled its obligation to assist him in the development 
of the facts of the case.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. 
Part 4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 C.F.R. § 1155; 38 C.F.R. § 4.1.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or due to deformity, adhesions, 
defective innervation, or other pathology, or may be due to 
pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movement in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  
38 C.F.R. § 4.45.

The RO has evaluated the veteran's disability under the 
provisions of Diagnostic Codes 5010, for traumatic arthritis, 
and Diagnostic Code 5279 for metatarsalgia.  38 C.F.R. 
§ 4.71a; Diagnostic Codes 5010, 5279 (1998).  The provisions 
of Diagnostic Code 5010 provide that traumatic arthritis is 
to be rated as degenerative arthritis under the provisions of 
Diagnostic Code 5003.  Diagnostic Code 5003 provides as 
follows:

Degenerative arthritis established by 
X-ray findings will be rated on the basis 
of limitation of motion under the 
appropriate diagnostic codes for the 
specific joint or joints involved 
(Diagnostic Code 5200, etc.).  When, 
however, the limitation of motion of the 
specific joint or joints involved is 
noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent 
is for application for each major joint 
or groups of minor joints affected by 
limitation of motion, to be combined, not 
added, under Diagnostic Code 5003.  
Limitation of motion must be objectively 
confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of 
limitation of motion, rate as below:  
With X-ray evidence of involvement of two 
or more major joints or two or more minor 
joint groups, with occasional incapacity 
and exacerbations, a 20 percent rating is 
in order.  With X-ray evidence of 
involvement of two or more major joints 
or two or more minor joint groups, a 
10 percent rating is for assignment.  
Note (1):  The 20 percent and 10 percent 
ratings based on X-ray findings, above, 
will not be combined with ratings based 
on limitation of motion.  Note (2):  The 
20 percent and 10 percent ratings based 
on X-ray findings, above, will not be 
utilized in rating conditions listed 
under Diagnostic Code 5013 to 5024, 
inclusive.

38 C.F.R. § 4.71a, Code 5003.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for that joint.  38 C.F.R. § 4.59.

All diagnostic codes referred to in this decision are found 
at 38 C.F.R. § 4.71a.

Diagnostic Code 5279 provides a 10 percent rating for 
metatarsalgia, anterior (Morton's disease), unilateral, or 
bilateral.

In the alternative, Diagnostic Code 5283 provides a 
10 percent rating for tarsal, or metatarsal bones, malunion 
of, or nonunion of, which are moderate in degree.  A 
20 percent rating is assigned when the impairment is 
moderately large in degree, while the maximum rating of 
30 percent is for assignment when the impairment is severe in 
degree.

In the alternative, Diagnostic Code 5284 provides a 
10 percent rating for foot injuries which are moderate in 
degree.  A 20 percent rating is for assignment when the 
residuals of the injuries are moderately severe in degree, 
while the maximum rating of 30 percent is for assignment when 
the residuals of the injuries are severe in degree.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

Factual Background

A review of the evidence of record discloses that the veteran 
was accorded an orthopedic examination by VA in December 
1992.  His chief complaint was bilateral foot and heel pain.  
It was indicated that because of severe persistent pain on 
the plantar aspect of both feet.  He had undergone surgery in 
April 1992 with excision of portions of the plantar fascia 
and of heel spurs done at Long Beach Naval Hospital.  Since 
then, he had had persistent soreness.  He claimed that 
occasionally while sitting, he felt a tightness and curling 
in the arch of his foot.  He had been treated with arch 
supports, but claimed they had not relieved any of his 
symptoms.  He seemed to favor the left foot and noticed that 
his shoe would turn over to the left when he walked to try to 
avoid pressure.  Since discharge, he had worked as a salesman 
and had experienced some slight difficulty.  It was noted 
that he had also had a right calcaneal spur posteriorly 
excised partially in January 1990.  He had had some tightness 
in the Achilles tendon since then, but his symptoms were 
fairly mild in degree.

On examination, there was observed a scar over the posterior 
aspect of the right heel and a scar on the medial plantar 
aspect of the heel.  There was considerable thickness to the 
Achilles tendon area on the right.  Range of motion was from 
0 degrees of dorsiflexion to 60 degrees of plantar flexion.  
There was no plantar tenderness.

Examination of the left heel showed a plantar scar medially, 
but no tenderness.  There was no deformity or tenderness over 
the os calcis posteriorly.  Range of motion was from 
15 degrees of dorsiflexion to 60 degrees of plantar flexion.

X-ray studies on the right showed residual spurring dorsally 
off the os calcis and partial resection of the calcaneus spur 
posteriorly.  On the left side, there was slight residual 
plantar spurring and there was a large spur over the 
posterior aspect of the os calcis.

The impression was bilateral heel spurs.  The orthopedic 
surgeon stated it was conceivable that in the future the 
veteran would need further excision of the heel spurs because 
of the prominence, but that symptoms at the present time were 
described as "very minimal" and he did not recommend surgery 
at that time.

By rating decision dated in November 1993, service connection 
for a bilateral foot disorder was granted and a 10 percent 
evaluation was assigned, effective October 1, 1992, the day 
following the veteran's retirement.  The disability was 
classified for rating purposes as "osteoarthritis, bone 
spurs, bilateral feet, status postoperative with scars, and 
mallet (hammer) toe, third right toe."

In September 1993, the veteran underwent excision of a lipoma 
of the right instep.

When the veteran was seen for audiologic purposes by VA in 
July 1994, notation was made that he also complained of 
constant pain in both heels and also involving the third toe 
of the right foot.

The veteran was accorded an orthopedic evaluation by VA in 
November 1998.  It was noted he had had a right heel bump 
excised in January 1992.  Calcaneal spurs were removed from 
both feet in April 1992, along with a distal interphalangeal 
fusion of the right middle toe.  The veteran stated that 
following surgery the back of the right heel only bothered 
him on very rare occasions.  It was the heel pad itself which 
hurt after he walked a quarter of a mile or stood for too 
long.  He stated the heel pain he had postoperatively was 
much less than it was before the operation.  He indicated he 
was now able to do more.

The veteran reported having the same symptoms with regard to 
the left heel, but to a lesser extent.  He stated that, 
occasionally, after walking for a prolonged period, the right 
third toe would become sore.  He indicated that, other than 
that, it did not bother him.  He further related that both 
heels were worse in the morning when he first awakened, but 
that after a few steps or after prolonged walking they would 
loosen up.  Currently, he was helping to care for his 
grandchild.  He got up in the morning, dressed himself and 
his grandchild, and took the child to school.  He indicated 
that 1 or 2 days a week he would serve as a teacher's 
assistant.  He related that he then came home and was able to 
do chores.  What bothered him the most was attempting to walk 
any long distances.  

The veteran stated he was able to walk around the block once, 
but then had to stop because of the pain in both heels.  It 
was reported he had been a noninsulin-dependent diabetic 
since 1995.  He noticed that, if he wore his elevated heel, 
he had less pain in both feet than if he walked barefoot or 
in loafers or tennis shoes.

He related that he continued to have pain in the heels of 
both feet, the severity of which depended on the length of 
time he spent standing and walking.  He claimed he was unable 
to run.  The mallet toe bothered him only when he walked over 
a half mile.  He took Motrin three times a day when the heels 
are bothering him, but otherwise took less medication.  He 
reported no swelling or tenderness.  Notation was made that 
he had had a lipoma removed from the medial aspect of the 
right arch which partially recurred.  As far as any 
corrective shoes were concerned, his symptoms were improved 
by wearing an elevated heel.

He had been retired since 1996.  The only apparent effect of 
complaints on his daily activities was that he was unable to 
run or do any prolonged standing or walking.

On examination, his gait was described as normal.  He was 
able to walk on his tiptoes and heels satisfactorily.

There was a scar present on the medial aspect of the right 
tendo achillis.  There appeared to be a thickening within the 
tendo achillis itself 1 inch proximal to the os calcis.  
There was tenderness of the mid heel pad to deep pressure.  
The distal interphalangeal joint of the third toe was fused 
in 0 degree's position.  The veteran had 5 degrees' active 
and passive dorsiflexion and 40 degrees' active and passive 
plantar flexion of the right foot with normal hindfoot 
motion.  None of the motions was painful.

The left foot had 15 degrees' active and passive dorsiflexion 
with 40 degrees' active and passive plantar flexion with 
normal hindfoot motion.

There was a small, soft, mobile, nontender swelling in the 
medial aspect of the right foot at the level of the 
apparently incompletely excised lipoma.  The surgical scars 
on the medial aspect of the left and right heel were well 
healed and nontender.  There was no painful motion, edema, 
instability, or weakness.  There was tenderness to weight 
bearing over the heel pad bilaterally.  Pump bumps were 
present on both feet.  The right had been operated on, but 
not the left.  It was indicated these are not bothering him 
at the present time.  There was a callosity present on the 
right foot over the head of the first metatarsal and over the 
tibial aspect of the distal interphalangeal joint of the 
great toe.  They were to a much lesser extent, that being 
50 percent less on the left foot than on the right.  On 
X-rays, there was spurring of the tibial aspect of the 
proximal interphalangeal joint responsible for this.

There were no vascular changes.  Peripheral pulses were 
intact and normal.

There was no evidence of hammertoes, high arch, clawfoot or 
other deformity.  The veteran demonstrated tightness of the 
right ankle on dorsiflexion, and this could be improved by 
stretching out the gastrocnemius, bilaterally.  The exercise 
was described to the veteran.

Deep tendon reflexes were two plus bilaterally at the knee.  
They were absent on testing of the right ankle, but were two 
plus on testing of the left ankle.  It was noted the absence 
of the right ankle jerk was mostly due to inability to 
stretch out the gastrocnemius muscle satisfactorily.

The right calf measured 36 centimeters while the left 
measured 35 centimeters.  The right thigh measured 
50 centimeters, while the left was 49 centimeters.

X-ray studies showed mild spurring of the distal phalanx of 
the right great toe just distal to the distal interphalangeal 
joint with a hallux valgus deformity of 20 degrees measuring 
with a goniometer every minimal exostosis present over the 
head of the first metatarsal.  On the lateral view, there was 
a thickened heel pad and some recurrence of the os calcis 
spur on the plantar aspect of the os calcis.  On the 
insertion of the tendo achillis into the os calcis there was 
soft tissue calcification present.  Otherwise, there was some 
minimal beaking at the talonavicular joint on the left foot.  
The veteran had a similar calcification within the os calcis 
but to a lesser extent than on the right and only 10 degrees 
of valgus deformity of the left great toe at the 
metacarpophalangeal joint with only very minimal exostosis.

The diagnoses were:  Bilateral left calcaneal bump pump 
status post excision; bilateral plantar fasciitis, post 
excision calcaneal spur; and surgical fusion of the right 
third distal interphalangeal joint.

It was noted the veteran's functional activities were 
essentially normal, with the exception of any prolonged 
walking.  He was unable to run, but otherwise was able to 
perform activities of daily living without any problem.  It 
was indicated his prognosis was fair as he "will continue to 
be symptomatic."  The examining orthopedic surgeon opined 
that "there is adequate pathology to support the veteran's 
complaints, including pain."

Analysis

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") held in Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that "[c]ompensation for 
service-connected injury is limited to those claims which 
show present disability" and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, at 126.

With these principles in mind, the Board will consider 
whether the veteran was entitled to an evaluation in excess 
of 10 percent for his bilateral heel disability during any 
period since service connection was established.

The Board notes that the RO has evaluated the veteran's 
bilateral heel disorder under the provisions of Diagnostic 
Code 5279, pertaining to unilateral or bilateral 
metatarsalgia.  The maximum rating assignable under that code 
is 10 percent, the rating which was initially assigned.

A higher rating would be in order should there be shown to be 
symptomatology indicative of malunion of or nonunion of the 
tarsal and metatarsal bones which would be moderately severe 
in degree.  This would warrant the assignment of a 20 percent 
rating under the provisions of Diagnostic Code 5283.  
However, a review of the evidence since the time of the VA 
examination in late 1992 has not shown the presence of 
symptoms which would warrant the assignment of a rating in 
excess of 10 percent either at the time of the initial rating 
in 1992 or since that time.  At the time of the late 1992 
examination, the veteran's symptoms were described as only 
"very minimal" in degree by the examining orthopedic surgeon.  
The evidence since that time has not given indication of a 
worsening disability picture.  At the time of the November 
1998 orthopedic examination, the veteran's gait was as good 
as normal and he was able to walk on his tiptoes and heels 
without problem.  At the time of that examination, the 
surgical scars of the heels were described as well healed and 
nontender.  It was also indicated there was no painful 
motion, edema, instability, or weakness involving the heels.  
The X-ray studies showed only mild spurring of the distal 
phalanx on the right great toe and only very minimal 
exostosis over the head of the first metatarsal.  The 
examining orthopedic surgeon stated that the veteran's 
functional activities were essentially normal, with exception 
of any prolonged walking.  The veteran's prognosis was 
described as fair.

As noted above, the veteran's disability has also been 
evaluated under the provisions of 5010 pertaining to 
traumatic arthritis.  On the recent examination the veteran 
was found to have complaints of pain supported by adequate 
pathology.  VA policy is to assign separate evaluations for 
diseases arising from the same disease entity.  38 C.F.R. 
§ 4.25(b) (1998).  The provisions of Diagnostic Codes 5010 
and 5003 specifically provide for separate evaluations for 
disability of separate joints.  On the most recent 
examination the ranges of motion reported for each ankle were 
indicative of some loss of motion.  See 38 C.F.R. § 4.71, 
Plate II (1998).  Given VA's policy of recognizing actually 
painful joints as warranting at least the minimal evaluation, 
and the fact that the veteran has been found to have 
functional impairment of each foot (in that he has tenderness 
over each heal pad, and is precluded from running or 
prolonged walking), the Board concludes that separate 10 
percent evaluations are warranted for the service connected 
disability of each foot.  38 C.F.R. §§ 4.40, 4.45, and 4.59.

The veteran does not have limitation of motion including 
functional impairment that would warrant more than a 10 
percent evaluation for each foot.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271, a 10 percent rating is provided where 
there is moderate limitation of motion in the ankle.  A 20 
percent evaluation requires marked limitation of motion.  On 
the examination in November 1998, the veteran had 40 degrees 
of plantar flexion in each ankle, with 45 degrees being 
normal.  He had 5 degrees of dorsiflexion on the right and 15 
degrees of dorsiflexion on the left, with 20 degrees being 
normal.  38 C.F.R. § 4.71, Plate II.  These findings show 
that he has most of a normal range of motion in each ankle 
without pain on motion.  There was no period since the grant 
of service connection when the veteran had more limitation of 
motion than was reported on the November 1998 examination.  
The veteran, accordingly, is not entitled to an evaluation in 
excess of 10 percent for each ankle for any period since the 
effective date of the grant of service connection.


ORDER

Entitlement to an initial rating of 10 percent for arthritis, 
bone spurring of the right heel, status postoperative with 
scars, and mallet (hammer) toes, third right toe, is granted 
subject to the laws and regulations governing the payment of 
monetary benefits.

Entitlement to an initial rating of 10 percent for disability 
of the left heel is granted, subject to the laws and 
regulations governing the payment of monetary awards.


REMAND

The United States Court of Appeals for Veterans Claims has 
held that the duty to assist includes the duty to obtain 
examinations when indicated and the duty to obtain pertinent 
medical records.  Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  A review of the record 
shows when the veteran was accorded a contract examination 
for VA in November 1998 for evaluation of his hearing 
complaints, he was apparently accorded audiometric studies, 
as the examiner made reference to an attached audiogram.  
However, the report of the audiogram study is not in the 
claims folder.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, or 4,000 hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the relevant frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CMC test 
are less than 94 percent.  38 C.F.R. § 3.385 (1998).  In this 
case, the examiner who conducted the November 1998 
audiometric examination reported that analysis showed 
bilateral sensorineural loss with speech discrimination of 
100 percent in the right ear and 96 percent in the left ear.  
These speech discrimination numbers exceed 94 percent 
referred to in the aforementioned regulation.  Nevertheless, 
the examiner made a diagnosis of "bilateral sensorineural 
hearing impairment, service related."

In view of the foregoing, this portion of the case is 
REMANDED for the following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or private, 
inpatient or outpatient, or any 
additional records pertinent to his claim 
for service connection for a left ear 
disorder.  After securing any necessary 
authorization for the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified by the 
veteran that have not already been 
associated with the claims folder.  Of 
particular interest is the report of an 
audiogram study accorded the veteran by 
David White, M.D., 622 Wilshire 
Boulevard, Los Angeles, California, 
90048, on November 5, 1998.  
Notwithstanding the above, the RO should 
obtain any outstanding VA treatment 
records.

2.  The veteran should be afforded an 
audiology examination conducted by a 
state-licensed audiologist.  The 
veteran's speech reception thresholds at 
500, 1000, 2000, 3000, and 4000 Hertz 
should be reported, as well as the 
veteran's speech reception thresholds in 
percentages using the Maryland CNC Test.  
The audiologist should also express an 
opinion as to whether any hearing loss 
found on the examination is related to 
noise exposure in service.

3.  Following the above, the RO should 
review the examination reports and ensure 
that all requested information has been 
provided.  If not, corrective action 
should be undertaken.  Then, the RO 
should review the claim in light of all 
pertinent laws and regulations, to 
include consideration of 38 C.F.R. 
§ 3.385.

Thereafter, if the benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his representative should 
be furnished with a supplemental statement of the case and be 
provided a reasonable period of time in which to respond.  
The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
action, the Board intimates no opinion, either legal or 
factual, as to any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 

